internal_revenue_service number release date index numbers ------------------ --------------------------------- ------------------------------- -------------------------------------- ---------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b02 plr-140514-06 date november ----------------- --------------------------- ----------------------------- legend parent ------------------------------- ------------------------------------------------------------------- ----------------------------------------------------------- fsub fsub fsub fsub4 fsub5 fsub6 fsub7 fsub8 fsub9 fsub10 partner -------------------------------- ------------------------------- ------------------------------- --------------------------------- ----------------------- ------------------------------------ --------------------------------------- ------------------------------------ --------------------------------------------------- ---------------- --------- ----------- ------------- ----------------- -------------------------- -------------------------- ------------------------------------- ------ ------ ------ ------ ---- plr-140514-06 acquiring country a country b country c country d date date date business a a b c d e dear mr ---------- this letter responds to your date letter requesting rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts parent is a publicly traded u s_corporation that conducts its business through various domestic and foreign subsidiaries parent is the common parent of a group plr-140514-06 consisting of both domestic and foreign_corporations parent joins with its includible affiliates in filing a consolidated federal_income_tax return fsub1 a country a entity is a wholly owned direct subsidiary of parent fsub1 owns all of the outstanding shares of fsub2 fsub2 is a country b entity which as of date has elected to be an entity that is disregarded as separate from its owner for federal tax purposes under sec_301_7701-3 of the procedure and administration regulations a disregarded_entity fsub2 owns all of the outstanding shares of fsub3 fsub3 is a country b entity which has elected to be a disregarded_entity for federal tax purposes prior to date parent conducted its business a operations as part of fsub3’s joint_venture with partner an unrelated country c entity parent through fsub3 held a a percent interest and partner held a b percent interest in the joint_venture the joint_venture entities include fsub4 a country d holding_company and sole beneficial owner1 of fsub5 a country d company fsub6 a country d holding_company and sole beneficial_owner of fsub7 also a country d company fsub8 a country d holding_company and sole owner of fsub9 a country b company and fsub10 a country d company fsub4 fsub6 fsub8 and fsub10 are referred to herein individually as a joint_venture entity and collectively as the joint_venture entities fsub5 fsub7 and fsub9 are referred to herein individually as an operating company and collectively as the operating companies each operating company has total liabilities within the meaning of sec_357 and d in excess of the total adjusted_basis in its assets proposed transaction to accomplish the stated business_purpose the following transaction has been proposed collectively the proposed transaction the stated business_purpose of these transactions the transactions is to consolidate all of the assets liabilities and operations of the joint_venture entities and operating companies into a single holding_company i one share each of fsub5 and fsub7 is held by a nominee under an agreement whereby record ownership of each such share is in the nominee but all rights and beneficial_ownership are held by fsub4 and fsub6 respectively under which the nominee is required to hold and deal with such shares at the direction of the beneficial_owner under the agreement the nominee has endorsed a transfer form for each such share in blank and has deposited each such certificate and transfer form with its beneficial_owner iv v b c plr-140514-06 ii pursuant to a plan on date fsub3 purchased from partner a c percent ownership_interest in each joint_venture entity resulting in fsub3 owning a d percent interest and partner owning a e percent ownership_interest in each joint_venture entity iii pursuant to a plan_of_reorganization on date fsub3 and partner contributed the stock of their joint_venture ownership interests through an escrow agent to form acquiring a country d holding_company in exchange for a d and e interest respectively in acquiring the contribution each joint_venture entity and operating company intends to elect under sec_301_7701-3 to become a disregarded_entity for federal tax purposes the elections the contribution and elections together are intended to constitute a single_plan under which each joint_venture entity and operating company is deemed to transfer all of its assets to acquiring in exchange for the stock of acquiring and acquiring is deemed to assume the liabilities of each such entity followed by the deemed liquidation as a result of the elections of each joint_venture entity and operating company each an exchange and collectively the exchanges representations parent makes the following representations with respect to the transactions a parent is the sole united_states_shareholder of fsub1 acquiring and each joint_venture entity each of the joint_venture entities operating companies acquiring and fsub1 is and prior to date fsub2 was classified as a corporation under sec_301_7701-3 for federal tax purposes none of the joint_venture entities operating companies acquiring and fsub1 i has ever made an election under sec_301_7701-3 to change its entity classification ii is or has ever been engaged in the conduct of any trade_or_business in the united_states iii has or has ever had any office or other place of business in the united_states iv has or has ever had any income which was effectively connected or treated as effectively connected with the conduct_of_a_trade_or_business in the united_states v has been a passive_foreign_investment_company within the meaning of sec_1297 for any taxable_year or vi has ever owned any united_states real_property interests within the meaning of sec_897 the representations in i through vi above were equally true of fsub2 prior to date d each of the joint_venture entities operating companies acquiring and fsub1 is a controlled_foreign_corporation within the meaning of sec_957 f g h plr-140514-06 e parent is a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to acquiring as a result of the contribution is and has been at all relevant times a sec_1248 shareholder of fsub1 and is and will be a sec_1248 shareholder of the joint_venture entities and the operating companies until the elections under sec_301_7701-3 are made the fair_market_value of the acquiring stock received by each shareholder of each of the joint_venture entities will be approximately equal to the fair_market_value of such joint_venture entity’s stock surrendered in the exchanges there is no plan or intention by the shareholders of each joint_venture entity who own percent or more of such joint_venture entity’s stock and to the best of the knowledge of the management of each joint_venture entity there is no plan or intention on the part of the remaining shareholders of each joint_venture entity to sell exchange or otherwise dispose_of a number of shares of acquiring stock received in the exchanges that would reduce each such joint_venture entity’s shareholders’ ownership of acquiring stock to a number of shares having a value as of the date the transactions are completed of less than percent of the value of all of the formerly outstanding_stock of each such joint_venture entity as of the same date for purposes of this representation shares of each such joint_venture entity’s stock exchanged for cash or other_property surrendered by dissenters or exchanged for cash in lieu of fractional shares of acquiring stock will be treated as outstanding_stock of each such joint_venture entity on the date the transactions are completed moreover shares of any joint_venture entity stock and shares of acquiring stock held by joint_venture entity shareholders and otherwise sold redeemed or disposed of prior or subsequent to the date the transactions are completed will be considered in making this representation acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by each of the joint_venture entities and operating companies immediately prior to the date the transactions are completed for purposes of this representation amounts paid_by each of the joint_venture entities and operating companies to dissenters amounts paid_by each of the joint_venture entities and operating companies to shareholders who receive cash or other_property amounts used by each of the joint_venture entities and operating companies to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by each of the joint_venture entities and operating companies immediately preceding the transfer will be included as assets of each of the joint_venture entities and operating companies held immediately prior to the date the transactions are completed i after the transactions are completed the shareholders of the joint_venture entities will be in control of acquiring within the meaning of sec_368 plr-140514-06 the transactions acquiring has no plan or intention to reacquire any of its stock issued in acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of the joint_venture entities or the operating companies acquired in the transactions except for dispositions made in the ordinary course of business the joint_venture entities’ and the operating companies’ liabilities to be assumed within the meaning of sec_357 by acquiring were incurred in the ordinary course of business and are associated with the assets to be transferred m following the transactions acquiring will continue the historic_business of each of the joint_venture entities and operating companies or use a significant portion of the historic_business_assets in a business n at the time of the transactions acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect the joint_venture entities’ shareholders’ acquisition or retention of control of acquiring as defined in sec_368 o acquiring the joint_venture entities the operating companies and the shareholders of the joint_venture entities will pay their respective expenses if any incurred in connection with the transactions p there is no intercorporate indebtedness existing between acquiring and any of the joint_venture entities or operating companies that was issued acquired or will be settled at a discount q no two parties to any of the exchanges are investment companies as defined in sec_368 and iv the fair_market_value of the assets of each joint_venture entity and operating company transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of each joint_venture entity transferred to acquiring will in each case equal or exceed the sum of the liabilities to be assumed as determined under sec_357 by acquiring plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of each operating company transferred to acquiring will not equal or exceed the sum of the liabilities of each such j k l r s t plr-140514-06 operating company to be assumed as determined under sec_357 by acquiring plus the amount of liabilities if any to which such transferred assets are subject none of the joint_venture entities and operating companies is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings as follows with respect to the contribution exchanges and elections based solely on the information submitted and the representations made we rule for federal_income_tax purposes the contribution and elections together constitute a single_plan under which each joint_venture entity and operating company will be treated as transferring all of its assets to acquiring in exchange for the stock of acquiring and acquiring will be treated as assuming the liabilities of each such entity followed by the deemed liquidation of each joint_venture entity and operating company u the contribution followed by the election made by each joint_venture entity and operating company will each qualify as a reorganization within the meaning of sec_368 sec_301_7701-3 and revrul_67_274 1967_2_cb_141 amplified by revrul_2001_46 2001_2_cb_321 the joint_venture entities operating companies and acquiring will each be a_party_to_a_reorganization within the meaning of sec_368 the joint_venture entities the operating companies and acquiring will not recognize any gain_or_loss on the exchanges sec_357 and sec_361 the joint_venture entities and the operating companies will not recognize any gain_or_loss on the transfer of acquiring stock to their respective shareholders sec_361 acquiring will not recognize any gain_or_loss on the exchanges sec_1032 acquiring’s basis in each asset deemed to be received in the exchanges will equal the basis of that asset in the hands of the respective joint_venture entity or operating company immediately before its transfer sec_362 acquiring’s holding_period in each asset deemed to be received from each joint_venture entity and operating company in the exchanges will include the period during which the respective joint_venture entity or operating company held that asset sec_1223 plr-140514-06 the shareholders of each joint_venture entity and operating company will not recognize any gain_or_loss on the receipt of acquiring stock in exchange for the stock of such entity sec_354 the basis of the shares of acquiring received by the shareholders of each joint_venture entity in the exchanges will equal the basis of the shares in the hands of each of the joint_venture entity’s shareholders immediately before the exchanges sec_358 the holding_period of the acquiring stock received by the shareholders of each joint_venture entity in the exchange will include the period during which the shareholders held the stock of each such entity surrendered in exchange therefor provided that the stock of each such entity is held as a capital_asset on the date of the exchanges sec_1223 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings except as indicated above no opinion is expressed regarding any_tax effects of any transactions made in contemplation of but completed prior to the submission of this ruling_request additionally no opinion is expressed or implied as to the application of sec_1_367_b_-1 sec_1_367_b_-2 or sec_1 b - to the above transactions procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling letter will be sent to your authorized representative ___________________________ gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate in accordance with the power_of_attorney on file in this office a copy of this ruling sincerely
